Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 8, 2021 has been received and entered.

Claim 20 is canceled.

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is LUNG et al. (U.S. Patent No. 8,829,646). LUNG et al. discloses a 3D memory array having a plurality of electrode pillars and a plurality of electrode planes intersect the electrode pillars at interface regions that include memory elements. LUNG et al. fail to show or suggests the limitations of each electrode pillar of the plurality of electrode pillars comprises a plurality of electrode portions, wherein each of the plurality of electrode portions is disposed within a corresponding through hole of the plurality of through holes; wherein at least one remanent-polarizable portion is disposed in each through hole of the plurality of through holes in a gap between the respective electrode layer and the respective electrode portion (claims 1-19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827